DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3, 4, and 6-20 are pending for examination.  Claims 2 and 5 are cancelled.  Claims 1, 3, 6, 7, 9-12, 17 and 20 are currently amended.

Response to Arguments
Applicant's arguments filed on July 12, 2022 have been fully considered but they are not persuasive. The cited references either show or sufficiently suggest each and every limitation as set forth for examination.
Applicant argues:
As is known to those skilled in the art, the use of a first antenna with a communication protocol or a signal that is different from a communication protocol or a signal of a second antenna enables both antennas to transmit simultaneously without interfering with one another.  
Applicant respectfully submits that Forster fails to disclose or teach a reader system for a tire with an integrated radio frequency identification (RFID) and tire pressure monitoring system (TPMS) sensor that includes at least two antennas external to the tire, including a first antennal and a second antenna, in which the first antenna includes at least one of a communication protocol and a signal which is different from at least one of a communication protocol and a signal of the second antenna, as recited in amended independent Claim 1. Therefore, Forster does not disclose or teach all of the elements that are recited in Claim 1.
Examiner’s response:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the use of a first antenna with a communication protocol or a signal that is different from a communication protocol or a signal of a second antenna enables both antennas to transmit simultaneously without interfering with one another) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claims, as presented for examination, call for a first antenna including at least one of a communication protocol and signal which is different from at least one of a communication protocol and a signal of the second antenna.  The claims do not specify how the antenna interact with one another.  As such, Forster shows the limitations of the claims as presented.  Please see the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 8, 10-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Forster [US 20040027241 A1] in view of Cotton et al [US 20080143507 A1].
As for claim 1¸ Forster discloses a reader system for a tire with an integrated radio frequency identification (RFID) and tire pressure monitoring system (TPMS) sensor (20), the integrated RFID and TPMS sensor being mounted on the tire (Figure 1 and paragraph 0027), the reader system comprising: 
at least two antennas external to the tire (22, 72A-E), the antennas being mounted on a vehicle on which the tire is mounted in a location proximate the tire (paragraphs 0026 and 0028), and 
being in electronic communication with the integrated RFID and TPMS sensor (Figures 1 & 4; paragraph 0033); 
the antennas including a first antenna (72A) and a second antenna (any of 72B – 72E), the first antenna including at least one of a communication protocol and a signal which is different from at least one of a communication protocol and a signal of the second antenna (paragraph 0035; Each antenna transmits and electromagnetic lobe which is different from the electromagnetic lobe of the other antennas.  This teaching reads on the claimed at least a signal which is different.).
a reader (18) being mounted on the vehicle and being in electronic communication with the antennas (Figures 3A-3C; paragraphs 0028-0031), wherein the antennas relay a signal from the integrated RFID and TPMS sensor to the reader (paragraphs 0028-0031); and 
a means in electronic communication with the reader to receive and use data from the integrated RFID and TPMS sensor (paragraph 0006).
Forster does not specifically disclose a display.  In an analogous art for a reader system on a vehicle, Cotton discloses that it was known in the art to display information received from a TPMS (Figure 1 and paragraph 0025).  Having these teachings on hand, it would have been obvious to the skilled artisan to modify the invention of Forster to include a display as taught by Cotton, so that vehicle passengers could be made aware of tire conditions while operating the vehicle.
As for claims 3 & 4¸ neither Forster nor Cotton disclose that the antennas are spaced apart at specific angles.  However, Figures 5 & 6 show that the antenna in the wheel wells can be spaced about the wheel well in a manner for communicating with the tire mounted RFID and TPMS sensors.  Having these teachings on hand, it would have been obvious to the skilled artisan to try mounting the antennas at various locations about the wheel well.  The skilled artisan would have had good reason to test these antennas and mount them at locations that provided the most efficient and accurate reads.
Claims 7 & 8 are interpreted and rejected using the same reasoning as claim 1 above.
As for claim 10, Cotton discloses that the electronic communication between the at least one antenna and the reader is by at least one of a wire and a cable (Figure 1 and claim 19). Having this teaching on hand, it would have been obvious to the skilled artisan to modify the communication between the antenna and reader on the vehicle to use wired communication as taught by Cotton. The skilled artisan would have recognized that using wired communication for the antenna and reader would not result in the same dire consequences as using a wired connection between the TPMS and the antenna/reader. As such, the selection of wired versus wireless communication is viewed as a matter of engineering preference that would be left to the artisan.
As for claim 11¸the claim is interpreted and rejected using the same reasoning as claim 10 above.  Forster teaches that the vehicle control system provides power for the antenna (paragraphs 006-007 and 0028-0029).  Having these teachings on hand, it would have been obvious for the vehicle control system of Forster as modified by Cotton to continue to provide power to the antenna via the wire.
Claim 12 is interpreted and rejected using the same reasoning as claim 1 above.
Claims 13-15 are interpreted and rejected using the same reasoning as claims 1 and 10 above.
As for claim 18, the claim is interpreted and rejected using the same reasoning as claim 1 above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Forster in view of Cotton et al as applied to claim 1 above, and further in view of Zhou et al [CN 108734040 A].
As for claim 6¸ neither Forster nor Cotton specifically discloses that the RFID and TPMS sensor is pre-charged at a specific frequency and the frequency is turned off to enable the antenna to read the RFID and TPMS sensor.  In an analogous art, Zhou discloses that it was known for the RFID sensor to be pre-charged at a specific frequency with at least one antenna, and the frequency is turned off to enable the at least one antenna to read the RFID sensor.  Since, Forster teaches that it is advantageous to conserve power in TPMS systems, it would have been obvious to the skilled artisan to modify Forster and Cotton to include the teachings of Zhou so that the RFID and TPMS sensors could be provided with sufficient power without the use of a battery.  The skilled artisan would have had good reason to pursue the known options for powering the sensors that were within his/her technical grasps at the time of filing the instant application.

Claims 9, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Forster in view of Cotton et al as applied to the claims above, and further in view of Van Wiemeersch et al [US 20190255893 A1].
As for claim 9¸ neither Forster nor Cotton specifically discloses communicating using ultra-high radio frequency signals. In an analogous art, Van Wiemeersch discloses that it was known in the art for TPMS sensors to communicate with an antenna/reader using ultra-high radio frequency signals (paragraphs 0008 and 0020).  Having these teachings on hand, it would have been obvious to try using ultra-high radio frequency signals in the invention of Forster as modified by Cotton.  The skilled artisan would have good reason to pursue the known options for communication that were within his/her technical grasps at the time of filing the instant application.
As for claims 16 and 17¸ neither Forster nor Cotton specifically discloses that the display device transmits a signal to the reader to actuate the RFID and TPMS sensor. In an analogous art for tire pressure monitoring, Van Wiemeersch discloses that it was known in the art for a display (HMI) to transmit a signal for actuating a tire pressure monitoring system sensor (paragraphs 0011 and 0037).  Having these teachings on hand, it would have been obvious to the skilled artisan to modify Forster and Cotton to include the teachings of Van Wiemeersch so that the driver of the vehicle could selectively monitor the tire conditions on-demand.
As for claim 19¸neither Forster nor Cotton discloses that the display is remote from the vehicle.  Van Wiemeersch discloses that it was known in the art for a display device to be remote from the vehicle (Figure 1 and paragraph 0128).  Having these teachings on hand, it would have been obvious to the skilled artisan to modify the invention of Forster and Cotton to include a display that was remote from a vehicle.  The modification would have been obvious because it would have allowed drivers to monitor tire conditions even if their vehicle were not equipped with a display device.
As for claim 20¸ Van Wiemeersch discloses that at least one of the reader and the display device includes an antenna to wirelessly transmit selected data from the integrated RFID and TPMS sensor to a remote processor (paragraphs 0029 and 0057).  Having these teachings on hand, it would have been obvious to the skilled artisan to modify the invention of Forster and Cotton to include the teachings of Van Wiemeersch in order to yield the predictable results of a system that could provide tire conditions at remote location and also reduce and/or eliminate the need to process data on-board the vehicle.  These modifications might be helpful for in various situations such as with pit crews or fleet managers who track data at remote locations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684

/Eric Blount/Primary Examiner, Art Unit 2684